Appeal from the county court of Kay county. Conviction for keeping a bawdy house. Punishment assessed at fine of $500 and costs. Judgment rendered November 19, 1921. *Page 52 
The overcrowded condition of the docket of this court at this time is such that it is impossible to prepare extended written opinions in misdemeanor cases pending before the court. By express provision of statute (section 3054, Compiled Statutes 1921) written opinions in misdemeanor cases are left to the discretion of this court when in its judgment the public interest may be subserved by rendering a written opinion. Tucker v. State,7 Okla. Cr. 634, 124 P. 1134, 125 P. 1089.
Plaintiff in error was jointly charged, tried, and convicted with her husband, J.E. Casteel, who was also fined in the sum of $500. J.E. Casteel paid the fine assessed against him, with costs of the prosecution.
An examination of the petition in error and case-made, including the transcript of the evidence, discloses that no new questions of law are presented by this appeal. The court is convinced, however, that several errors occurred during the progress of the trial prejudicial to the substantial rights of this plaintiff in error.
The judgment of the trial court is therefore reversed.